internal_revenue_service number release date index number ---------------------------- ------------------------------------------ --------------------------------------------------------- ----------------------------- ----------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number -------------------- refer reply to cc corp br4 plr-107089-10 date date legend parent sub sub sub sub sub sub sub -------------------------------------------------------------------------------------------- -------------------------------------------------------------------------------------------- ----------------------- -------------------------------------------------------------------------------------------- -------------------------------------------------------------------------------------------- ----------------------- -------------------------------------------------------------------------------------------- -------------------------------------------------------------------------------------------- ----------------------- -------------------------------------------------------------------------------------------- -------------------------------------------------------------------------------------------- ----------------------- -------------------------------------------------------------------------------------------- ----------------------------------------------- -------------------------------------------------------------------------------------------- ----------------------------------------------- -------------------------------------------------------------------------------------------- -------------------------------------------------------------------------------------------- ----------------------- -------------------------------------------------------------------------------------------- -------------------------------------------------------------------------------------------- plr-107089-10 ----------------------- sub sub sub -------------------------------------------------------------------------------------------- -------------------------------------------------------------------------------------------- ----------------------- -------------------------------------------------------------------------------------------- ------------------------------------------------ -------------------------------------------------------------------------------------------- -------------------------------------------------------------------------------------------- ----------------------- distributing -------------------------------------------------------------------------------------------- -------------------------------------------------------------------------------------------- ----------------------- controlled -------------------------------------------------------------------------------------------- -------------------------------------------------------------------------------------------- ------------------------ controlled -------------------------------------------------------------------------------------------- -------------------------------------------------------------------------------------------- ----------------------- business a ---------------------------------------------------------------- business b ------------------------------------------ a b c ---- ------ -------------- dear ----------------- this letter responds to your date request for rulings as to the federal_income_tax consequences of a proposed transaction the proposed transaction the information received in that request and in subsequent correspondence is summarized below the rulings contained in this letter are based on facts and representations plr-107089-10 submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process in particular this office has not reviewed any information pertaining to and has made no determination regarding whether either distribution or distribution as defined below i satisfies the business_purpose requirement of sec_1_355-2 of the income_tax regulations ii is used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation or the controlled_corporation or both see sec_355 of the internal_revenue_code the code and sec_1_355-2 or iii is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in the distributing_corporation or the controlled_corporation see sec_355 and sec_1_355-7 summary of facts parent is the common parent of an affiliated_group_of_corporations that files a consolidated federal_income_tax return parent is engaged through direct and indirect subsidiaries in business a and business b parent wholly owns each of sub sub and controlled all of which are domestic corporations parent also wholly owns sub a disregarded_entity for u s federal tax purposes sub wholly owns sub a domestic_corporation sub wholly owns each of sub and sub both of which are disregarded entities for u s federal tax purposes sub and sub own a percent and b percent respectively of the issued and outstanding equity interests of distributing a domestic_corporation distributing wholly owns each of sub and sub both of which are domestic corporations distributing also wholly owns sub a disregarded_entity for u s federal tax purposes sub wholly owns sub a disregarded_entity for u s federal tax purposes each of controlled sub sub sub and sub directly or indirectly hold assets used in business b financial information has been submitted indicating that business a and business b each had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years distribution as defined below will be undertaken for the following corporate business purposes i to enhance controlled 2's ability to retain and attract key personnel and ii to enhance controlled 2's ability to raise capital by independently accessing the capital markets the remaining portion of the proposed transaction will be undertaken for the corporate business_purpose of facilitating distribution following the proposed transaction parent and controlled will enter into agreements for transitional services the transition services agreement ongoing business services sublease of certain real_property the sublease agreements and certain employee matters in addition parent will agree to guarantee an obligation of plr-107089-10 sub the proposed transaction taxpayer has proposed the following proposed transaction i sub will convert from a delaware corporation to a delaware limited_liability_company the sub conversion ii sub will convert from a delaware corporation to a delaware limited_liability_company the sub conversion iii sub and sub will distribute the assets and transfer the employees of business b to distributing the sub distribution and the sub distribution respectively iv distributing will form controlled and transfer percent of the issued and outstanding shares of each of sub and sub and the assets and employees of business b to controlled contribution v distributing will distribute all of the issued and outstanding shares of controlled to sub and sub distribution vi each of sub and sub will distribute a percent and b percent respectively of the issued and outstanding shares of controlled to sub distribution vii sub will distribute all of the issued and outstanding shares of controlled to parent distribution viii sub will merge into controlled pursuant to applicable state law the sub merger ix controlled will merge into controlled pursuant to applicable state law the controlled merger x parent will contribute approximately dollar_figurec in cash to controlled solely in exchange for additional controlled stock contribution xi parent will distribute all of the issued and outstanding shares of controlled to parent's shareholders distribution representations the sub conversion plr-107089-10 the following representations have been made regarding the sub conversion a the fair_market_value of the distributing voting_stock deemed received by distributing in the sub conversion will be approximately equal to the fair_market_value of the sub stock deemed surrendered in the exchange b no property other than the deemed shares of distributing voting_stock will be issued by distributing to sub as consideration with respect to the sub conversion c in cancellation of its sub stock distributing will acquire a direct interest in the sub business_enterprise for u s federal tax purposes d for federal tax purposes distributing will acquire at least percent of the fair_market_value of the net assets and at least percent of the fair_market_value of the gross assets held by sub immediately prior to the sub conversion for purposes of this representation amounts paid_by sub to dissenters amounts used by sub to pay its reorganization expenses amounts paid_by sub to shareholders who receive cash or other_property and all redemptions and distributions except for regular normal dividends made by sub immediately preceding the transfer will be included as assets of sub held immediately prior to the transaction e except as set forth in the proposed transaction distributing has no plan or intention to sell or otherwise dispose_of any of the assets of sub acquired in the sub conversion except for dispositions made in the ordinary course of business or transfers described in sec_368 f the liabilities of sub deemed to be assumed as determined under sec_357 by distributing were incurred by sub in the ordinary course of its business g following the sub conversion distributing either directly or through one or more members of distributing's qualified_group within the meaning of sec_1_368-1 will continue the historic_business of sub or use a significant portion of sub 7's historic_business_assets in a business h distributing and sub will pay their respective expenses if any incurred in connection with the sub conversion i other than obligations arising in the ordinary course of business there will be no intercorporate indebtedness existing between distributing and sub that was issued acquired or will be settled at a discount j no party to the sub conversion will be an investment_company as defined in sec_368 and iv plr-107089-10 k l m the fair_market_value of the assets of sub deemed transferred to distributing will equal or exceed the sum of the liabilities deemed assumed by distributing plus the amount of liabilities if any to which the transferred assets are subject sub is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 in connection with the sub conversion items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_32_irb_6 and as currently in effect sec_1_1502-13 as published by t d the sub conversion the following representations have been made regarding the sub conversion n the fair_market_value of the distributing voting_stock deemed received by distributing in the sub conversion will be approximately equal to the fair_market_value of the sub stock deemed surrendered in the exchange o no property other than the deemed shares of distributing voting_stock will be issued by distributing to sub as consideration with respect to the sub conversion p in cancellation of its sub stock distributing will acquire a direct interest in the sub business_enterprise for u s federal tax purposes q for federal tax purposes distributing will acquire at least percent of the fair_market_value of the net assets and at least percent of the fair_market_value of the gross assets held by sub immediately prior to the transaction for purposes of this representation amounts paid_by sub to dissenters amounts used by sub to pay its reorganization expenses amounts paid_by sub to shareholders who receive cash or other_property and all redemptions and distributions except for regular normal dividends made by sub immediately preceding the transfer will be included as assets of sub held immediately prior to the sub conversion r except as set forth in the proposed transaction distributing has no plan or intention to sell or otherwise dispose_of any of the assets of sub deemed acquired in the sub conversion except for dispositions made in the ordinary course of business or transfers described in sec_368 s the liabilities of sub deemed assumed as determined under sec_357 by distributing were incurred by sub in the ordinary course of its business t following the sub conversion distributing either directly or through one or more plr-107089-10 members of distributing's qualified_group within the meaning of sec_1_368-1 will continue the historic_business of sub or use a significant portion of sub 8's historic_business_assets in a business u distributing and sub will pay their respective expenses if any incurred in connection with the sub conversion v other than obligations arising in the ordinary course of business there will be no intercorporate indebtedness existing between distributing and sub that was issued acquired or will be settled at a discount w no party to the sub conversion will be an investment_company as defined in sec_368 and iv x the fair_market_value of the assets of sub deemed transferred to distributing will equal or exceed the sum of the liabilities deemed assumed by distributing plus the amount of liabilities if any to which the transferred assets are subject y sub is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 z in connection with the sub conversion items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_32_irb_6 and as currently in effect sec_1_1502-13 as published by t d contribution and distribution the following representations have been made regarding contribution and distribution aa the indebtedness if any owed by controlled to distributing after distribution will not constitute stock_or_securities bb no part of the consideration to be distributed by distributing in distribution will be received by parent as a creditor employee or in any capacity other than that of a shareholder of distributing cc the five years of financial information submitted for the business a operations conducted directly by distributing is representative of the present operations and there have been no substantial operational changes since the date of the last financial statements submitted dd the five years of financial information submitted for business b is representative of the present operations and there have been no substantial operational changes plr-107089-10 since the date of the last financial statements submitted ee following distribution no person will hold a greater than percent interest in either distributing or controlled within the meaning of sec_355 who did not hold such an interest immediately before distribution ff following distribution distributing through its separate_affiliated_group will continue the active_conduct of business a independently and with its separate employees gg following distribution controlled through its separate_affiliated_group will continue the active_conduct of business b independently and with its separate employees hh contribution and distribution are being carried out for the corporate business_purpose of facilitating distribution the distribution of the stock or stock and securities of the controlled_corporation is motivated in whole or substantial part by this corporate business_purpose ii distribution is not used principally as a device for distributing the earnings_and_profits of distributing or controlled or both jj for purposes of sec_355 immediately after distribution no person determined after applying the aggregation rules of sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five year period determined after applying sec_355 ending on the date of distribution kk for purposes of sec_355 immediately after distribution no person determined after applying the aggregation rules of sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was acquired by purchase as defined in sec_355 and during the five year period determined after applying sec_355 ending on the date of distribution ll no intercorporate debt will exist between distributing and controlled at the time of or subsequent to distribution mm except as set forth in the transition services agreement and the sublease agreements payments made in connection with all continuing transactions between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length plr-107089-10 nn no party to distribution will be an investment_company as defined in sec_368 and iv oo distributing and controlled each will pay its or their own expenses if any incurred in connection with contribution and distribution pp the contribution and distribution are being undertaken pursuant to a plan_of_reorganization qq distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor to any such corporation rr neither business a nor control of an entity conducting this business will have been acquired during the five-year period ending on the date of distribution in a transaction in which gain_or_loss was recognized or treated as recognized under proposed sec_1_355-3 in whole or in part throughout the five-year period ending on the date of distribution the distributing sag will have been the principal_owner of the goodwill and significant assets of business a and will continue to be the principal_owner following distribution ss neither business b nor control of an entity conducting this business will have been acquired during the five-year period ending on the date of distribution in a transaction in which gain_or_loss was recognized or treated as recognized under proposed sec_1_355-3 in whole or in part throughout the five-year period ending on the date of distribution the distributing sag will have been the principal_owner of the goodwill and significant assets of business b following distribution the controlled sag will be the principal_owner of the goodwill and significant assets of business b tt immediately before distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_32_irb_6 and as currently in effect sec_1_1502-13 as published by t d further distributing's excess_loss_account if any with respect to controlled will be included in income immediately before distribution see sec_1_1502-19 uu the total adjusted_basis and the fair_market_value of the assets to be transferred to controlled by distributing will equal or exceed the sum of the liabilities assumed as determined under sec_357 by controlled plus any liabilities to which the transferred assets are subject the liabilities assumed if any as determined under sec_357 by controlled were incurred in the ordinary course of business and plr-107089-10 were associated with the assets transferred the sub merger the following representations have been made regarding the sub merger vv the sub merger will be effected pursuant to state law under which as a result of the operation of such laws the following events will occur simultaneously at the effective time of the sub merger i all of the assets and liabilities except to the extent satisfied or discharged in the transaction of sub will become the assets and liabilities of controlled and ii sub will cease its separate legal existence for all purposes ww all of the proprietary interest in sub will be preserved within the meaning of sec_1_368-1 xx except as set forth in the proposed transaction controlled has no plan or intention to sell or otherwise dispose_of any of the assets of sub acquired in the sub merger except for dispositions made in the ordinary course of business or transfers described in sec_368 or sec_1_368-2 yy the liabilities of sub assumed by controlled and the liabilities to which the transferred assets of sub were subject were incurred by sub in the ordinary course of its business zz following the sub merger controlled will continue the historic_business of sub or use a significant portion of such historic_business_assets in an active trade_or_business aaa controlled and sub will pay their respective expenses if any incurred in connection with the sub merger bbb there is no intercorporate indebtedness existing between sub and controlled that was issued acquired or will be settled at a discount ccc no party to the sub merger will be an investment_company as defined in sec_368 and iv ddd sub is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 eee the fair_market_value of the assets of sub transferred to controlled will equal or equal or exceed the sum of the liabilities assumed by controlled plus the amount of liabilities if any to which the transferred assets are subject fff the fair_market_value of controlled 2's assets will exceed the amount of the plr-107089-10 liabilities of controlled immediately after the transaction the controlled merger the following representations have been made regarding the controlled merger ggg the controlled merger will be effected pursuant to state law under which as a result of the operation of such laws the following events will occur simultaneously at the effective time of the controlled merger i all of the assets and liabilities except to the extent satisfied or discharged in the transaction of controlled will become the assets and liabilities of controlled and ii controlled will cease its separate legal existence for all purposes hhh all of the proprietary interest in controlled will be preserved within the meaning of sec_1_368-1 iii except as set forth in the proposed transaction controlled has no plan or intention to sell or otherwise dispose_of any of the assets of controlled acquired in the controlled merger except for dispositions made in the ordinary course of business or transfers described in sec_368 or sec_1_368-2 jjj the liabilities of controlled assumed by controlled and the liabilities to which the transferred assets of controlled were subject were incurred by controlled in the ordinary course of its business kkk following the controlled merger controlled will continue the historic_business of controlled or use a significant portion of such historic_business_assets in an active trade_or_business lll controlled and controlled will pay their respective expenses if any incurred in connection with the controlled merger mmm there is no intercorporate indebtedness existing between controlled and controlled that was issued acquired or will be settled at a discount nnn no party to the controlled merger will be an investment_company as defined in sec_368 and iv ooo controlled is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 ppp the fair_market_value of the assets of controlled transferred to controlled will equal or equal or exceed the sum of the liabilities assumed by controlled plus the amount of liabilities if any to which the transferred assets are subject qqq the fair_market_value of controlled 2's assets will exceed the amount of the plr-107089-10 liabilities of controlled immediately after the transaction contribution and distribution the following representations have been made regarding contribution and distribution rrr the indebtedness if any owed by controlled to parent after distribution will not constitute stock_or_securities sss no part of the consideration to be distributed by parent in distribution will be received by the parent shareholders as creditors employees or in any capacity other than that of shareholders of parent ttt the five years of financial information submitted for the business a operations conducted by parent through its direct and indirect subsidiaries is representative of the present operations and there have been no substantial operational changes since the date of the last financial statements submitted uuu the five years of financial information submitted for business b is representative of the present operations and there have been no substantial operational changes since the date of the last financial statements submitted vvv following distribution no person will hold a greater than percent interest in either parent or controlled within the meaning of sec_355 who did not hold such an interest immediately before distribution www following distribution parent through its separate_affiliated_group will continue the active_conduct of business a independently and with its separate employees xxx following distribution controlled through its separate_affiliated_group will continue the active_conduct of business b independently and with its separate employees yyy distribution will be carried out for the following corporate business purposes i to enhance controlled 2's ability to retain and attract key personnel and ii to enhance controlled 2's ability to raise capital by independently accessing the capital markets the distribution of the stock or stock and securities of the controlled_corporation is motivated in whole or substantial part by one or more of these corporate business purposes zzz distribution is not used principally as a device for distributing the earnings_and_profits of parent or controlled or both aaaa for purposes of sec_355 immediately after distribution no person determined plr-107089-10 after applying the aggregation rules of sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of parent stock entitled to vote or percent or more of the total value of shares of all classes of parent stock that was acquired by purchase as defined in sec_355 and during the five year period determined after applying sec_355 ending on the date of distribution bbbb for purposes of sec_355 immediately after distribution no person determined after applying the aggregation rules of sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was acquired by purchase as defined in sec_355 and during the five year period determined after applying sec_355 ending on the date of distribution cccc no intercorporate debt will exist between parent and controlled at the time of or subsequent to distribution dddd except as set forth in the transition services agreement and the sublease agreements payments made in connection with all continuing transactions between parent and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length eeee neither parent nor controlled is an investment_company as defined in sec_368 and iv ffff parent and controlled each will pay its or their own expenses if any incurred in connection with contribution and distribution gggg distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in parent or controlled including any predecessor or successor to any such corporation hhhh neither business a nor control of an entity conducting this business will have been acquired during the five-year period ending on the date of distribution in a transaction in which gain_or_loss was recognized or treated as recognized under proposed sec_1_355-3 in whole or in part throughout the five-year period ending on the date of distribution the parent sag will have been the principal_owner of the goodwill and significant assets of business a and will continue to be the principal_owner following distribution iiii neither business b nor control of an entity conducting this business will have been acquired during the five-year period ending on the date of distribution in a plr-107089-10 transaction in which gain_or_loss was recognized or treated as recognized under proposed sec_1_355-3 in whole or in part throughout the five-year period ending on the date of distribution the parent sag will have been the principal_owner of the goodwill and significant assets of business b following distribution the controlled sag will be the principal_owner of the goodwill and significant assets of business b jjjj immediately before distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_32_irb_6 and as currently in effect sec_1_1502-13 as published by t d further parent's excess_loss_account if any with respect to controlled will be included in income immediately before distribution see sec_1_1502-19 kkkk the total adjusted_basis and the fair_market_value of the assets to be transferred to controlled by parent will equal or exceed the sum of the liabilities assumed as determined under sec_357 by controlled plus any liabilities to which the transferred assets are subject the liabilities assumed if any as determined under sec_357 by controlled were incurred in the ordinary course of business and were associated with the assets transferred rulings based solely on the information provided and the representations made we rule as follows with respect to the proposed transaction the sub conversion the deemed transfer by sub of substantially_all of its assets to distributing solely in exchange for distributing voting_stock and the assumption of the liabilities of sub followed by the distribution by sub of the distributing voting_stock to distributing in complete_liquidation will qualify as a reorganization under sec_368 sub and distributing will each be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by sub on the deemed transfer of substantially_all of its assets to distributing solely in exchange for shares of distributing voting_stock and the deemed assumption by distributing of the liabilities of sub sec_361 and sec_357 no gain_or_loss will be recognized by sub on the deemed_distribution of distributing voting_stock to distributing sec_361 no gain_or_loss will be recognized by distributing upon the deemed receipt of the plr-107089-10 assets of sub solely in exchange for distributing voting_stock sec_1032 the basis of the assets of sub in the hands of distributing will be the same as the basis of those assets in the hands of sub immediately prior to the sub conversion sec_362 the holding_period of the assets of sub in the hands of distributing will include the period during which those assets were held by sub sec_1223 no gain_or_loss will be recognized by distributing upon the deemed receipt of distributing voting_stock solely in exchange for sub stock under sec_354 a under sec_381 and sec_1 the taxable_year of sub will end on the effective date of the closing of the sub conversion and distributing will succeed to and take into account the items of sub described in sec_381 subject_to the provisions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder the sub conversion the deemed transfer by sub of substantially_all of its assets to distributing in the sub conversion solely in exchange for distributing voting_stock and the assumption of the liabilities of sub followed by the distribution by sub of the distributing voting_stock to distributing in complete_liquidation will qualify as a reorganization under sec_368 sub and distributing will each be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by sub on the deemed transfer of substantially_all of its assets to distributing solely in exchange for shares of distributing voting_stock and the deemed assumption by distributing of the liabilities of sub sec_361 and sec_357 no gain_or_loss will be recognized by sub on the deemed_distribution of distributing voting_stock to distributing under sec_361 no gain_or_loss will be recognized by distributing upon the deemed receipt of the assets of sub solely in exchange for distributing voting_stock sec_1032 the basis of the assets of sub in the hands of distributing will be the same as the basis of those assets in the hands of sub immediately prior to the sub conversion sec_362 the holding_period of the assets of sub in the hands of distributing will include the period during which those assets were held by sub sec_1223 plr-107089-10 no gain_or_loss will be recognized by distributing upon the deemed receipt of distributing voting_stock solely in exchange for sub stock sec_354 under sec_381 and sec_1 the taxable_year of sub will end on the effective date of the closing of the sub conversion and distributing will succeed to and take into account the items of sub described in sec_381 subject_to the provisions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder contribution and distribution contribution together with distribution will qualify as a reorganization within the meaning of sec_368 distributing and controlled each will be a_party_to_a_reorganization within the meaning of sec_368 distributing will not recognize any gain_or_loss upon the transfer of assets to controlled pursuant to contribution sec_361 controlled will not recognize any gain_or_loss upon the receipt of assets from distributing pursuant to contribution sec_1032 controlled's basis in each asset received from distributing pursuant to contribution will be the same as the basis of that asset in the hands of distributing immediately before its transfer sec_362 controlled's holding_period in each asset received from distributing pursuant to contribution will include the period during which distributing held that asset sec_1223 distributing will not recognize any gain_or_loss upon the distribution of controlled stock in distribution sec_361 parent will not recognize any gain_or_loss and will not otherwise include any amount in income on the receipt of shares of controlled stock in distribution sec_355 the aggregate basis of the distributing stock and the controlled stock in the hands of parent immediately after distribution will be the same as parent's aggregate basis in the distributing stock held immediately before distribution allocated in the manner described in sec_1_358-2 in accordance with sec_358 through c the holding_period of the controlled stock received by parent in distribution will include the holding_period of the distributing stock with respect to which distribution was made provided that the distributing stock is held as a capital_asset on the date of distribution sec_1223 plr-107089-10 earnings_and_profits of distributing if any will be allocated between distributing and controlled in accordance with sec_1_312-10 the sub merger as a result of the sub merger controlled 2's deemed acquisition of substantially_all of sub 1's assets in exchange solely for controlled stock will be treated as a reorganization within the meaning of sec_368 controlled and sub will each be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by sub upon the deemed transfer of all its assets to controlled in exchange for controlled stock and the assumption by controlled of sub 1's liabilities sec_361 sec_357 and sec_1_1502-80 no gain_or_loss will be recognized by controlled upon its receipt of sub 1's assets sec_1032 the basis of each asset of sub in the hands of controlled will be the same as the basis of that asset in the hands of sub immediately prior to its transfer sec_362 the holding_period of each asset of sub in the hands of controlled will be the same as the holding_period of that asset in the hands of sub sec_1223 no gain_or_loss will be recognized on the deemed_distribution of controlled stock to parent sec_361 no gain_or_loss will be recognized by parent upon its deemed exchange of sub stock for controlled stock sec_354 the basis of the controlled stock deemed received by parent will be the same as the basis of the sub stock exchanged by parent sec_358 controlled merger as a result of the controlled merger controlled 2's deemed acquisition of substantially_all of controlled's assets in exchange solely for controlled stock will be treated as a reorganization within the meaning of sec_368 controlled and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by controlled upon the deemed transfer of all its assets to controlled in exchange for controlled stock and the assumption by controlled of controlled's liabilities sec_361 sec_357 and sec_1_1502-80 plr-107089-10 no gain_or_loss will be recognized by controlled upon its receipt of controlled's assets sec_1032 the basis of each asset of controlled in the hands of controlled will be the same as the basis of that asset in the hands of controlled immediately prior to its transfer sec_362 the holding_period of each asset of controlled in the hands of controlled will be the same as the holding_period of that asset in the hands of controlled sec_1223 no gain_or_loss will be recognized on the deemed_distribution of the controlled stock to parent sec_361 no gain_or_loss will be recognized by parent upon its deemed exchange of controlled stock for controlled stock sec_354 the basis of the controlled stock deemed received by parent will be the same as the basis of the controlled stock exchanged by parent sec_358 contribution and distribution contribution together with distribution will qualify as a reorganization within the meaning of sec_368 parent and controlled each will be a_party_to_a_reorganization within the meaning of sec_368 parent will not recognize any gain_or_loss upon the transfer of assets to controlled pursuant to contribution sec_361 controlled will not recognize any gain_or_loss upon the receipt of assets from parent pursuant to contribution sec_1032 controlled 2's basis in each asset received from parent pursuant to contribution will be the same as the basis of that asset in the hands of parent immediately before its transfer sec_362 controlled 2's holding_period in each asset received from parent pursuant to contribution will include the period during which parent held that asset sec_1223 parent will not recognize any gain_or_loss upon the distribution of controlled stock in distribution sec_361 the shareholders of parent will not recognize any gain_or_loss and will not otherwise include any amount in income on the receipt of shares of controlled stock in distribution sec_355 plr-107089-10 the aggregate basis of the parent stock and the controlled stock in the hands of the parent shareholders immediately after distribution will be the same as the parent shareholders' aggregate basis in the parent stock held immediately before distribution allocated in the manner described in sec_1_358-2 in accordance with sec_358 through c the holding_period of the controlled stock received by the parent shareholders in distribution will include the holding_period of the parent stock with respect to which distribution was made provided that the parent stock is held as a capital_asset on the date of distribution sec_1223 earnings_and_profits of parent if any will be allocated between parent and controlled in accordance with sec_1_312-10 the payment of cash in lieu of any fractional shares of parent if any will be treated for u s federal_income_tax purposes as if the fractional shares were distributed as part of distribution and then sold by the parent shareholders the cash payments will be treated as having been received in exchange for the fractional parent shares sold any gain_or_loss will be treated as capital_gain or loss provided that such fractional shares are held as capital assets on the date of distribution caveats we express no opinion about the tax treatment of the proposed transaction under other provisions of the code and regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings in particular we express no opinion regarding i whether either of distribution or distribution satisfies the business_purpose requirement of sec_1_355-2 ii whether either of distribution or distribution is being used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both see sec_355 and sec_1_355-2 iii whether either of distribution or distribution and an acquisition or acquisitions are part of a plan or series of related transactions under sec_355 and whether any transactions between distributing and controlled or controlled are not for fair_market_value under the sublease agreements the transition services agreement or plr-107089-10 procedural matters this ruling letter is directed only to the taxpayers who requested it see sec_6110 which provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling in accordance with the power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative sincerely _____________________________ richard k passales senior counsel branch office of associate chief_counsel corporate
